Name: Council Regulation (EEC) No 363/93 of 10 February 1993 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  economic policy
 Date Published: nan

 Avis juridique important|31993R0363Council Regulation (EEC) No 363/93 of 10 February 1993 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less-favoured areas of the Community Official Journal L 042 , 19/02/1993 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 48 P. 0110 Swedish special edition: Chapter 3 Volume 48 P. 0110 COUNCIL REGULATION (EEC) No 363/93 of 10 February 1993 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less-favoured areas of the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 24 of Regulation (EEC) No 3013/89 (2) laid down transitional provisions for 1990, 1991 and 1992 on condition that the United Kingdom applied the variable slaughter premium, in order to achieve gradually a single premium scheme not later than 1993; whereas the United Kingdom decided to abolish the said premium from the beginning of the 1992 marketing year; whereas, however, in view of the monetary upheavals which have had considerable effects on the Community market in sheepmeat in 1992, particularly in Ireland and Northern Ireland, the transitional provisions should be extended until the end of the 1992 marketing year for that area; Whereas, in view of the said monetary upheavals, the specific aid provided for under the rural society measures introduced in Regulation (EEC) No 1323/90 (3) should be increased for that year, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be inserted in Article 24 of Regulation (EEC) No 3013/89: '7a. With regard to the 1992 marketing year, paragraph 7 shall apply even if the United Kingdom no longer has recourse to the provisions of this Article.' Article 2 The following shall be inserted in Regulation (EEC) No 1323/90: 'Article 1a Notwithstanding Article 1, for the 1992 marketing year the unit amounts of the specific aid shall be as follows: - ECU 7 per ewe for the producers referred to in Article 5 (2) and (4) of Regulation (EEC) No 3013/89, - ECU 4,9 per ewe for the producers referred to in Article 5 (3) of that Regulation, - ECU 4,9 per she-goat for the producers referred to in Article 5 (5) of that Regulation, - ECU 4,9 per female of the ovine species where the second subparagraph of Article 5 (8) of that Regulation is applied.' Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1993. For the Council The President B. WESTH (1) Opinion delivered on 9 February 1993 (not yet published in the Official Journal). (2) OJ No L 289, 7. 10. 1989, p 1. Regulation as last amended by Regulation (EEC) No 2069/92 (OJ No L 215, 30. 7. 1992, p. 59). (3) OJ No L 132, 23. 5. 1990, p. 17. Regulation as last amended by Regulation (EEC) No 1743/91 (OJ No L 163, 26. 6. 1991, p. 44).